DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri U.S. Patent Application 20060271717 in view of Azar U.S. Patent Application 20070103590.
Regarding claim 19, Koduri discloses a display system for providing efficient display rendering, comprising: 
a first processor (VPU A); 
a display in communication with the first processor (paragraph [0037]: the frame data from each of VPU A 108 and VPU B 110 is combined, or merged, or composited in the compositor 114 to generate a frame to be rendered to a display 130); and 
a second processor (VPU B) operatively coupled with and in communication with the first processor (paragraph [0037]: VPU A 108 and VPU B 110 cooperate to produce a frame to be displayed); and 
wherein the first processor receives a synch command indicating the first processor is to synchronize rendering of an image based upon receiving transferred information from the second processor, and wherein the first processor renders the image to the display based upon the synch command and the received transferred information from the second processor, wherein the first processor receives the transferred information from the second processor (paragraph [0057]: when data such as textures, render targets and vertex buffers are transferred from one VPU to another, the receiving VPU is synchronized with the VPU that is transmitting the data; paragraph [0037]: the frame data from each of VPU A 108 and VPU B 110 is combined, or merged, or composited in the compositor 114 to generate a frame to be rendered to a display 130).
Koduri discloses all the features with respect to claim 19 as outlined above. However, Koduri fails to disclose receiving a synch command explicitly. 
Azar discloses receiving a synch command (paragraph [0034]: The driver 206 also provides commands to synchronize the master GPU 212 and the slave GPU 222 so that the video data in the first frame buffer 215 and the third frame buffer 225 may be simultaneously processed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 20, Koduri as modified by Azar discloses the display system of claim 19, further comprising the first processor:
receiving an indicator indicating which of one or more commands are to be executed by the first processor; and executing the indicated one or more commands to generate processed information (Azar’s paragraph [0029]: the driver 206 generates a stream of commands called a "push buffer." When executed, the commands in the push buffer enable multi-GPU processing of video data stored in the frame buffers of the first GPU 212 and the second GPU 222… the first GPU 212 is configured to process the first portion of the video data (i.e., the video data residing in the first portion of the first frame buffer 215), and the second GPU 222 is configured to process only the second portion of the video data (i.e., the video data residing in the second portion of the third frame buffer 225)); and wherein the rendering further comprises:
rendering the image based upon the synch command received, based upon the processed information (Koduri’s paragraph [0037]: VPU A 108 and VPU B 110 cooperate to produce a frame to be displayed… the frame data from each of VPU A 108 and VPU B 110 is combined, or merged, or composited in the compositor 114 to generate a frame to be rendered to a display 130; paragraph [0057]: when data such as textures, render targets and vertex buffers are transferred from one VPU to another, the receiving VPU is synchronized with the VPU that is transmitting the data. This ensures that the receiving VPU does not attempt to use the data that is still being transferred by the transmitting VPU. The usage of such data by the receiving VPU before synchronization could result in incorrect operation and errors). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 21, Koduri as modified by Azar discloses the display system of claim 19, wherein the first processor delays executing the first command until receiving the transferred information from the second processor (Koduri’s paragraph [0057]: ensure that the one of the VPUs (A or B) waits or stalls before passing a certain point of execution in the VPU input command buffer 372. The wait/stall condition is reset by the other VPU as soon as the other VPU reaches the same point of execution in the command buffer 372… This ensures that the receiving VPU does not attempt to use the data that is still being transferred by the transmitting VPU). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Claim 11 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 20 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the method steps of claim 12.

Regarding claim 13, Koduri as modified by Azar discloses the method of claim 11 wherein the plurality of processors include a plurality of GPUs (Koduri’s paragraph [0032]:  GPU and VPU are interchangeable terms; paragraph [0037]: VPU A 108 and VPU B 110 cooperate to produce a frame to be displayed). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 14, Koduri as modified by Azar discloses the method of claim 11 wherein a first command is to be processed by a first processor and a second command is to be processed by a second processor (Azar’s paragraph [0029]: the driver 206 generates a stream of commands called a "push buffer." When executed, the commands in the push buffer enable multi-GPU processing of video data stored in the frame buffers of the first GPU 212 and the second GPU 222… the first GPU 212 is configured to process the first portion of the video data (i.e., the video data residing in the first portion of the first frame buffer 215), and the second GPU 222 is configured to process only the second portion of the video data (i.e., the video data residing in the second portion of the third frame buffer 225)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 15, Koduri as modified by Azar discloses the method of claim 14 wherein the first processor renders the image based upon the processed information and receives the transferred information from the second processor (Koduri’s paragraph [0057]: ensure that the one of the VPUs (A or B) waits or stalls before passing a certain point of execution in the VPU input command buffer 372. The wait/stall condition is reset by the other VPU as soon as the other VPU reaches the same point of execution in the command buffer 372; paragraph [0037]: the frame data from each of VPU A 108 and VPU B 110 is combined, or merged, or composited in the compositor 114 to generate a frame to be rendered to a display 130; Azar’s paragraph [0029]: the first GPU 212 is configured to process the first portion of the video data (i.e., the video data residing in the first portion of the first frame buffer 215), and the second GPU 222 is configured to process only the second portion of the video data (i.e., the video data residing in the second portion of the third frame buffer 225)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 16, Koduri as modified by Azar discloses the method of claim 15, further comprising instructing the first processor to delay executing the first command until receiving the transferred information from the second processor (Koduri’s paragraph [0057]: ensure that the one of the VPUs (A or B) waits or stalls before passing a certain point of execution in the VPU input command buffer 372. The wait/stall condition is reset by the other VPU as soon as the other VPU reaches the same point of execution in the command buffer 372). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 17, Koduri as modified by Azar discloses the method of claim 16 wherein the instructing the first processor to delay executing the first command until receiving the transferred information from the second processor is included in the synch command (Koduri’s paragraph [0057]: when data such as textures, render targets and vertex buffers are transferred from one VPU to another, the receiving VPU is synchronized with the VPU that is transmitting the data. This ensures that the receiving VPU does not attempt to use the data that is still being transferred by the transmitting VPU. The usage of such data by the receiving VPU before synchronization could result in incorrect operation and errors). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Regarding claim 18, Koduri as modified by Azar discloses the method of claim 11 wherein a signal indicating which of one or more commands are to be executed by that processor is a GPU mask command (Azar’s paragraph [0046]: A set sub-device mask (SSDM) command 504 sets a sub-device mask to 01, enabling only the master GPU 212 to execute subsequent commands in the push buffer; paragraph [0048]: An SSDM command 510 sets the sub-device mask to 10, enabling only the slave GPU 222 to execute subsequent commands in the push buffer... An SSDM command 514 sets the sub-device mask to 11, enabling both GPUs to execute the next command in the push buffer). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Koduri’s to use sync command as taught by Azar, to increase the processing throughput and reduce error.

Claim 22 recites the functions of the apparatus recited in claim 19 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the medium steps of claim 22.
Claim 23 recites the functions of the apparatus recited in claim 20 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the medium steps of claim 23.
Claim 24 recites the functions of the method recited in claim 14 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 14 applies to the medium steps of claim 24.
Claim 25 recites the functions of the method recited in claim 15 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 15 applies to the medium steps of claim 25.
Claim 26 recites the functions of the method recited in claim 16 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 16 applies to the medium steps of claim 26.
Claim 27 recites the functions of the method recited in claim 17 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 17 applies to the medium steps of claim 27.
Claim 28 recites the functions of the method recited in claim 18 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 18 applies to the medium steps of claim 28.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616